Citation Nr: 0218189	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right hip osteonecrosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left hip osteonecrosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from June 1995 to April 
1998.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  Thereafter, his claims file 
was transferred to the RO in Manchester, New Hampshire.  
In September 2001 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's right hip osteonecrosis is manifested 
primarily by complaints of pain, exacerbated by walking 
and standing, with X-ray evidence showing sclerosis and 
cystic changes of the femoral head and objective evidence 
of flexion limited to 110 degrees, extension limited to 15 
degrees, and internal rotation limited to 5 degrees with 
evidence of painful motion at the extremes.

3.  The veteran's left hip osteonecrosis is manifested 
primarily by complaints of pain, exacerbated by walking 
and standing, with X-ray evidence showing minimal 
deformity at the femoral head and objective evidence of 
flexion limited to 110 degrees, extension limited to 15 
degrees, and internal rotation limited to 25 degrees with 
evidence of painful motion at the extremes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right hip osteonecrosis, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5009, 5251, 5252, 5253 (2002).

2.  The criteria for an initial rating in excess of 10 
percent for left hip osteonecrosis, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5009, 5251, 5252, 5253 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claims, he was informed of 
the evidence necessary to substantiate his claims.  The 
Statement of the Case, issued in April 1999, provided 
notice to the veteran of the evidence of record regarding 
his claims and why this evidence was insufficient to award 
the benefits sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claims, notice 
of what he could do to help his claims, and notice of how 
his claims were still deficient.  VA has also provided the 
veteran with current orthopedic examinations, and a July 
2001 video conference hearing before the undersigned 
Member.  In September 2001, the appeal was remanded to the 
RO for further development.  An October 2001 RO letter 
specifically advised the veteran of VCAA and its 
application to his claims.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure 
on the part of VA to further notify the veteran what 
evidence would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Factual Background

The October 1998 rating decision awarded the veteran 
service connection for bilateral hip avascular necrosis, 
rated noncompensably disabling.  The veteran appealed the 
initial evaluation.  During the course of his appeal, an 
August 2002 rating decision assigned separate 10 percent 
ratings for his right and left hip disabilities, 
recharacterized as osteonecrosis.  The award was effective 
from the day after his discharge from service.

Service medical records show that the veteran was 
initially seen for right knee and hip pain, as well as 
left hip pain in August 1997.  At that time he gave a 4-
year history of right hip and knee pain with no trauma.  A 
September 1997 MRI scan of his pelvis and both hips 
revealed bilateral avascular necrosis of both femoral 
heads that was more severe in the right hip.  A December 
1997 narrative summary shows that the veteran underwent 
osteochondral allograft transfer in his right knee for 
diagnosed avascular necrosis of the right and left femoral 
heads and right medial femoral condyle.  At that time he 
was able to ambulate without severe discomfort.  It was 
recommended that he be discharged as a result of his 
severe bilateral hip and right knee disease.

During his May 1998 VA orthopedic examination, the veteran 
reported the onset of bilateral hip stiffness in basic 
training in 1993.  He was waived from running or jumping 
and his symptoms improved until 1997.  He was medically 
discharged from service in April 1998 due to avascular 
necrosis of both hips.  He complained of consistent severe 
pain in both hips.  Bilateral hip flexion and external 
rotation were described as full.  Right hip internal 
rotation was to 30 degrees and left internal rotation was 
to 35 degrees.  Right hip abduction was to 45 degrees and 
to 50 degrees on the left.  Adduction in the right hip was 
to 25 degrees and to 40 degrees in the left hip.  Both 
hips were nontender with no swelling, warmth or color 
changes.  X-ray studies of the right hip revealed 
sclerosis and cystic changes of the femoral head 
consistent with advanced avascular necrosis.  X-ray 
studies of the left hip showed minimal deformity at the 
femoral head and increased density which could be 
compatible with avascular necrosis, and a lucency that was 
consistent with a possible fracture line.  The diagnoses 
included avascular necrosis of both hips.

A May 2000 evaluation from the Hitchcock Clinic notes the 
veteran's history of vascular necrosis in both hips and 
his right knee.  There was to be possible follow-up 
pending a discussion with Rheumatology.

August 2000 treatment records from Discover Chiropractic 
indicate the veteran had pelvic shift treatment.

During his July 2001 video conference hearing before the 
undersigned Member, the veteran testified that he 
experienced excruciating and constant pain in both hips 
that was not controlled by medication.  Both hips, 
particularly his right hip, popped out of the sockets when 
he walked and he was able to put them back into joint 
himself.  He had fallen because of hip pain and had 
limitation of hip motion as a result of pain and 
adhesions.  He described a "gurgling" noise in his hips.  
He denied using a cane.  The veteran testified that two to 
three physicians had told him that he needed hip 
replacements, but was advised not to have the surgery at 
such a young age.  His bilateral hip osteonecrosis 
affected his work and his sleep.  

An April 2002 VA orthopedic examination report shows the 
veteran complained of bilateral hip pain when walking or 
standing, and an aching pain at rest.  These symptoms were 
worse in his right hip.  He had some difficulty walking 
distances.  He denied using a crutch, brace or cane.  
Examination revealed no pelvic tilt or rotation; however, 
he stood with his right leg externally rotated and in 
slight abduction.  He experienced hip discomfort if he 
tried to bring both feet together.  Right hip flexion was 
to 110 degrees, extension to 15 degrees, adduction to 40 
degrees, abduction to 45 degrees, internal rotation to 5 
degrees and external rotation to 15 degrees.  Left hip 
flexion was to 110 degrees, extension to 15 degrees, 
adduction to 15 degrees, abduction to 40 degrees, internal 
rotation to 25 degrees and external rotation to 40 
degrees.  The veteran complained of some pain at the 
extremes of all motions, particularly right hip adduction.  
His gait was wide-based with the right foot somewhat 
directed in external rotation.  The diagnosis was 
osteonecrosis of both hips, more advanced on the right 
side.  The examiner opined that the veteran's bilateral 
hip condition was gradually progressive and while there 
would be increased discomfort with excessive walking or 
standing, it would not significantly affect the range of 
motion.

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The veteran's right and left hip osteonecrosis are 
currently separately evaluated as 10 percent disabling, 
analogous to other types of arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code (Code) 5009.  Diseases under this 
Code are rated as rheumatoid arthritis under Code 5002.  
Rheumatoid arthritis is rated as an active disease process 
or based on chronic residuals (such as limitation of 
motion or ankylosis) of the specific joints involved.  The 
rating for rheumatoid arthritis as an active process will 
not be combined with the chronic residual ratings based on 
limitation of motion/ankylosis.  When there are disabling 
chronic residuals as well as active disease present, the 
higher evaluation for rheumatoid arthritis will be 
assigned.

When limitation of motion is noncompensable for a 
particular part, Code 5002 provides for a 10 percent 
rating for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

When an evaluation of a disability is based on limitation 
of motion, the Board must also consider, in conjunction 
with the otherwise applicable Diagnostic Code, any 
additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 
4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); VAOPGCPREC 9-98.  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  In addition, 
a separate rating for arthritis may be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.

Under Code 5251, extension of the thigh limited to 5 
degrees is awarded a 10 percent rating; a 10 percent 
rating is the highest rating available under Code 5251.  
Under Code 5252, flexion of the thigh limited to 45 
degrees is assigned a 10 percent rating; flexion limited 
to 30 degrees is assigned a 20 percent rating; higher 
ratings are assigned for additional limitation in flexion.  
Impairment of the thigh, under Code 5253, is assigned a 10 
percent rating for limitation of rotation of thigh, where 
a veteran cannot toe-out more than 15 degrees in the 
affected leg.  A 10 percent rating is also assigned under 
Code 5253 for limitation of adduction, where the veteran 
cannot cross his legs.  A 20 percent rating is assigned 
for limitation of abduction, motion lost beyond 10 
degrees.  38 C.F.R. § 4.71(a), Code 5253.

In this case, the majority of the objective medical 
evidence shows no evidence of episodes of exacerbation and 
no more than minimal limitation of right and left hip 
motion.  The May 1998 and April 2002 VA examiners found 
slight limitation of flexion and extension and with pain 
on the extremes of motion testing.  Right hip limitation 
of internal rotation was the only limitation that was to a 
compensable degree under the governing regulations.

Considering all the evidence of record, the Board finds 
that the objective medical evidence of record does not 
satisfy the requirements for higher evaluations under the 
provisions of Diagnostic Code 5009 as the preponderance of 
the objective medical evidence does not indicate left or 
right leg limitation of motion to a compensable degree.  
Again, the Board acknowledges the veteran's complaints of 
pain, as well as the April 2002 findings of some left and 
right leg limitations, with the examiner's observation of 
pain with the extremes of range of motion testing.  
However, considering these factors in conjunction with the 
preponderance of the objective evidence that consistently 
shows no more than slight limitation of motion, the Board 
finds that the preponderance of the evidence is against 
ratings in excess of 10 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Codes 5009, 5251 and 5252, 5253.  As 
the preponderance of the evidence does not indicate 
limitation of motion to a compensable degree, except for 
right hip internal rotation, the Board finds that the 
veteran's painful motion is adequately considered in the 
current evaluation.

In considering whether the veteran sustained any 
additional functional loss as a result of his left and 
right hip osteonecrosis under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, the Board again notes that 
only the April 2002 VA examination report indicated any 
objective evidence of painful motion or functional loss 
due to pain.  Nor has the veteran complained of weakness, 
fatigability or incoordination in either his right or left 
hip and there is no objective evidence of such at the time 
of any of his VA examinations.  Moreover, the April 2002 
examiner opined that the veteran's bilateral hip 
discomfort would not significantly affect his range of 
motion.  The Board finds these limitations adequately 
compensated by the current evaluation.  Considering the 
limitation of motion with pain on motion, the Board does 
not conclude that the veteran's disability picture more 
closely resembles the severity required for ratings 
greater than 10 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.

Other potentially applicable Diagnostic Codes, that 
provide higher evaluations, include: Diagnostic Code 5250, 
ankylosis of the hip; Diagnostic Code 5254, flail joint of 
the hip; and Code 5255, impairment of the femur.  However, 
as noted above, the medical evidence, including X-ray 
studies, does not show malunion or nonunion of the femur.  
Nor is there any evidence of hip ankylosis or flail joint 
of either hip.  Accordingly, the Board finds that these 
Codes are not more appropriate to evaluate the veteran's 
right and left knee osteonecrosis.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993).

The Board notes that, although the veteran has appealed an 
initial decision for his right and left hip osteonecrosis, 
the current disability ratings are effective to the day 
after his discharge from service.  The evidence of record 
does not indicate that the current disability levels are 
less severe than any other period during the veteran's 
appeal.  Therefore there is no basis for considering 
staged ratings in this case.  Fenderson v. West, 12 Vet. 
App 119 (1999).

The Board also finds that the veteran's right and left hip 
disabilities are not so unusual or exceptional as to 
render impractical the application of the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the veteran's right and left 
hip osteonecrosis have not necessitated frequent periods 
of hospitalization or resulted in marked interference with 
his employment.


ORDER


An initial evaluation in excess of 10 percent for right 
hip osteonecrosis is denied.

An initial evaluation in excess of 10 percent for left hip 
osteonecrosis is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

